UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Rule 13e-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 [Amendment No. 4] WNC HOUSING TAX CREDIT FUND V, L.P., SERIES 3 (Name of the Issuer) WNC HOUSING TAX CREDIT FUND V, L.P., SERIES 3 WNC & ASSOCIATES, INC. WNC INVESTMENT PARTNERS, LLC WNC COMMUNITY PRESERVATION PARTNERS, LLC WILFRED N. COOPER, JR. (Name of Person(s) Filing Statement) Units of Limited Partnership Interest (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) David N. Shafer, Esq. WNC & Associates, Inc. 17782 Sky Park Circle Irvine, California92614 (714) 662-5565 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Persons Filing Statement) With a copy to: Paul G. Dannhauser, Esq. Derenthal & Dannhauser LLP 1999 Harrison Street Oakland, California 94612 (510) 350-3070 This statement is filed in connection with (check the appropriate box): a. [X] The filing of solicitation materials or an information statement subject to Regulation 14A (§§240.14a-1 through 240.14b-2), Regulation 14C (§§240.14c-1 through 240.14c-101) or Rule 13e-3(c) (§240.13e-3(c)) under the Securities Exchange Act of 1934 ("the Act"). b. [ ] The filing of a registration statement under the Securities Act of 1933. c. [ ] A tender offer. d. [ ] None of the above Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: [ ] Check the following box if the filing is a final amendment reporting the results of the transaction: [X] Calculation of Filing Fee Transaction valuation* Amount of filing fee Cash purchase price * Set forth the amount on which the filing fee is calculated and state how it was determined. [X] Check the box if any part of the fee is offset as provided by §240.0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $4.09 Form or Registration No.: Schedule 14A Filing Party: WNC Housing Tax Credit Fund V, L.P., Series 3 Date Filed: October 2, 2013 This statement is intended to be the final amendment to the Rule 13e-3 transaction statements on Schedule 13E-3 filed by (each, a “Filing Person” and collectively, the “Filing Persons”): WNC Housing Tax Credit Fund V, L.P., Series 3 (the “Registrant”), WNC & Associates, Inc., WNC Investment Partners, LLC, WNC Community Preservation Partners, LLC and Wilfred N. Cooper, Jr., last amended on October 29, 2013 (collectively, the “Transaction Statements”). The subject of the Transaction Statements was the sale of a limited partnership interest in another entity owned by the Registrant, on the terms described in the Transaction Statements. The sale was approved by a majority-in-interest of the limited partners of the Registrant, effective on December 9, 2013. The limited partnership interest will be sold prior to 2014. As a consequence of the sale, the Registrant is winding up its activities. Upon completion of its winding-up, the Registrant will be terminated. [balance of page intentionally blank] 2 Signature. After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. December 11, 2013 WNC HOUSING TAX CREDIT FUND V, L.P., SERIES 3, a California limited partnership By:/s/DAVID N. SHAFER David N. Shafer, Executive Vice President of WNC & Associates, Inc., managing general partner WNC & ASSOCIATES, INC., a California corporation By:/s/ DAVID N. SHAFER David N. Shafer, Executive Vice President WNC INVESTMENT PARTNERS, LLC, a California limited liability company By:/s/WILFRED N. COOPER, JR. Wilfred N. Cooper, Jr., manager WNC COMMUNITY PRESERVATION PARTNERS, LLC, a California limited liability company By:/s/WILFRED N. COOPER, JR. Wilfred N. Cooper, Jr., manager of WNC Development Partners, LLC, manager /s/WILFRED N. COOPER, JR. Wilfred N. Cooper, Jr. 3
